On APPLICATION BOR a Rehearing.
There is error in the judgment pronounced by us in affirming the *630j udgment of the district court in so far as it allowed damages to the plaintiff.
This can be corrected, however, without a rehearing.
It is therefore ordered, adjudged, and decreed that our former judgment be amended ; and it is now ordered, adjudged, and decreed that the judgment of the district court, in so far as it gives damages to the plaintiff in the sum of three hundred dollars, be reversed, and that in all other respects the judgment of the district court be affirmed. Defendants to pay costs in the court below; that of the appeal to be borne by the plaintiff and appellee.
Rehearing refused.